DETAILED ACTION
This office action is in response to communication filed on 21 October 2021.

Claims 1 – 6 and 21 – 34 are presented for examination.  

The following is a FINAL office action upon examination of application number 15/818471.  Claims 1 – 6 and 21 – 34 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 21 October 2021, Applicant amended claims 1, 3, 21, 23, 28, and 30.  Applicant previously cancelled claims 7 – 20.

Amendments to claims 1, 3, 21, 23, 28, and 30 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 6 and 21 – 34 are maintained.


Response to Arguments
Applicant's arguments filed 21 October 2021 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection, Applicant argues claims are not directed to an abstract idea without significantly more.  Examiner respectfully disagrees. Receiving customer related data and analyzing that data to find errors includes evaluation and judgment which are categorized in MPEP 2106.04(a) as a mental process.  However, Applicant does have other elements claimed, but they do not integrate the claim into a practical application.  Merely calling a method computer implemented and utilizing generic computer technology as a tool to perform an otherwise abstract idea does not remove the abstract ideas claimed.  All claimed functionality could reasonably be performed outside of technology altogether.  Claims do not improve the functioning of a computer, contrary to Applicant’s assertion.  Pre-emptively fixing errors in data is still using processing power, so it does not improve the computer functionality, it just lessens the load.  It is akin to removing applications from a smartphone so that it processes tasks more quickly.  This is a simple reduction of data made by manual decisions and not an improvement to the computer processing speed itself.  One is simply using less of the processor, not making the processor work faster.  “Machine learning” as a phrase is meaningless if there is no explanation of how the machine learning is processing. Updating rules using machine learning does not rise to the level of a practical application.  A manual process of updating rules compared to a simple computer application doing the same updating of rules is using the computer as a tool and not integrating it into the system or requiring its use.  There is no advantage to using a computer and the computer is not required to perform the step.  Examiner agrees with the recitation of the MPEP that states “a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two…the specificity of the claim limitations is relevant to the evaluation of several conditions including…whether the limitations are mere instructions to apply an exception.”  However, Examiner finds that Applicant’s claims are mere instructions to apply an exception, because the specificity of the claimed computing technology is limited.  These generic devices, processors, systems, etc. are simple tools to automate an otherwise entirely manual and mental process.  Again, there is no improvement to the generically cited computing components claimed, because they are merely used as tools to automate an otherwise mental process.


Claim Objections
Claim 21 is objected to because of the following informalities:  the spelling error in the last limitation states “mode” when “model” was clearly intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 6 and 21 – 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. Independent claims are directed to receiving data from systems related to usage of a service by a customer including amount of time customer used the service and a billing rate or usage of an item to be provided to a customer including amount of time associated with customer consuming the item and a billing rate, systems are related to organizational operations, data is in different formats from two systems, systems are capable of communicating with each other, processing data using machine learning model to determine rules, process data using the rules to either reformat data, perform data deduplication, or perform data aggregation, identify errors comprising identifying values from two systems differ by a threshold, determine pattern or trend in errors, identify a source of pattern or trend, perform an action after identifying source of pattern or trend that facilitates fixing it comprising updating the machine learning model to update set of rules used to process data, and reprocessing data after updating the machine learning model to determine whether the action fixed the error based on values differing by a threshold.  The dependent claims further narrow the abstract ideas through making more detailed error determinations and identifications.  Receiving customer related data and analyzing that data to find errors is a mental process of making a determination based on some criteria.  Mental processes are defined as abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019.  This judicial exception is not integrated into a practical application because this abstract idea is implemented using a device, processors, and computer-readable medium, which are generic, unspecific computing technology. The additional element of a machine learning model is more specific, but could be any model that updates and groups the data as it processes.  There is no claim to how the machine learning model is used other than to update rules, which is not a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of a device, processors, and computer-readable medium are not a practical application of the abstract idea, but rather a mere application of computer technology to an otherwise abstract concept.  The courts have determined that certain types of activity are well- understood, routine, and conventional functions as identified in MPEP § 2106.05(d).  Two examples are Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts") and Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) which held that electronic recordkeeping is a well-understood, routine, and conventional activity.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3623